Citation Nr: 0830959	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-36 090	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 5, 
2003, for a 10 percent rating for arthritis of the left knee 
with history of chondroplasty and partial lateral 
meniscectomy.

2.  Entitlement to an increased (compensable) rating for 
amputation of the right middle fingertip.

3.  Entitlement to an increased (compensable) rating for 
residuals of tuft fractures of the right ring and little 
fingers.

4.  Entitlement to an increased (compensable) rating for 
onychomycosis of the right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 until 
retiring in April 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and August 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The January 2004 rating decision denied increased ratings for 
amputation of the right middle fingertip and for residuals of 
tuft fractures of the right ring and little fingers.  In 
addition, the January 2004 decision increased to 10 percent 
the rating for the arthritis in his left knee - retroactively 
effective from August 5, 2003, the date of receipt of his 
claim for a higher rating for this disability.  [Note:  the 
RO mistakenly indicated on the rating sheet that the higher 
rating was only retroactive to November 20, 2003, and another 
record in the file (VA Form 21-8947) shows the veteran did 
not start receiving the payments at the higher 10 percent 
level until December 1, 2003, which also indicates the RO 
used the incorrect effective date of November 20, 2003, since 
payments generally begin the first day of the month following 
entitlement.  See 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.]



In any event, in March 2004 the RO received a notice of 
disagreement (NOD) with the effective date that was assigned 
for the 10 percent rating for the left knee.  
The more recent August 2004 rating decision, also at issue, 
assigned a separate zero percent rating for onychomycosis of 
the right middle finger, and the veteran responded by 
disagreeing with that initial rating.  Since, however, the RO 
had not provided him a statement of the case (SOC) concerning 
these claims, the Board remanded these and the other 
remaining claims to the RO in February 2007 via the Appeals 
Management Center (AMC) for further development and 
consideration.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

On remand, the AMC sent the veteran a SOC concerning these 
claims in June 2008, and he responded - through his 
representative, by filing a substantive appeal (VA Form 9 
equivalent) in August 2008 concerning these claims.  So the 
Board now has jurisdiction to consider them.  38 C.F.R. 
§ 20.200.

Also on remand, the AMC issued a rating decision in April 
2008 clarifying that the effective date assigned for the 10 
percent rating for the left knee disability is indeed August 
5, 2003 (the date of receipt of the claim for an increased 
rating).  

In a June 2008 SSOC, the AMC continued to deny the claims for 
higher, i.e., compensable ratings for the amputation of the 
right middle fingertip and for the residuals of the tuft 
fractures of the right ring and little fingers.


FINDINGS OF FACT

1.  The veteran's formal claim for an increased rating for 
his left knee disability was received on August 5, 2003.

2.  However, within one year prior to the filing of that 
claim, there is a February 4, 2003 VA treatment record on 
file indicating he had degenerative joint disease ("DJD" 
i.e., arthritis) in this knee, which could reasonably be 
construed as an informal claim for an increased rating.

3.  The recent March 2008 VA compensation examination, on 
remand, noted that the amputation of the veteran's right 
middle fingertip involved a partial amputation of the distal 
phalanx of the distal interphalangeal (DIP) joint.  The DIP 
joint range of motion is 5 degrees of extension and 0 degrees 
of flexion.  The proximal interphalangeal (PIP) joint 
extension is to 0 degrees, with 100 degrees of flexion.  The 
metacarpophalangeal (MCP) joint hyperextension is from 0-45 
degrees with flexion of 90 degrees.  There was pain on 
passive/active range of motion and on repetitive use, but 
there is no additional loss of range of motion on repetitive 
use.  There also is no evidence of ankylosis.  As well, there 
is no gap between the thumb pad and the tips of the fingers 
on attempted opposition of thumb to finger and no gap between 
the fingertip and the proximal transverse crease of the palm 
on maximal flexion of the finger.  There is no evidence of 
extension limited by more than 30 degrees, either, as all of 
the joints have extension to 0 degrees.

4.  Range-of-motion testing of the right ring and little 
fingers during that March 2008 VA compensation examination, 
on remand, further indicates the DIP joints of these fingers 
have extension to 0 degrees and flexion to 80 degrees.  The 
PIP joints has extension to 0 degrees and flexion to 100 
degrees.  The MCP joints have hyperextension of 0-45 degrees 
and flexion of 90 degrees.  There is no pain on passive or 
active range of motion or pain on repetitive use of either 
the ring or little finger.  There also is no additional loss 
of range of motion on repetitive use of either finger.  As 
well, there is no evidence of ankylosis of either finger.  X-
rays show old fractures of the distal phalanx of the right 
ringer finger.  

5.  The onychomycosis of the middle finger of the veteran's 
right hand is manifested by nail changes consistent with a 
fungal infection, deformed nail bed.




CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
February 4, 2003, for the 10 percent rating for the arthritis 
of the left knee with history of chondroplasty and partial 
lateral meniscectomy.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2007).

2.  The criteria are not met for a compensable rating for the 
amputation of the right middle fingertip.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71a, DCs 5226, 5229, 5154.

3.  The criteria are not met for a compensable rating for the 
residuals of the tuft fractures of the right ring and little 
fingers.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5227-5299.

4.  The criteria are not met for a compensable rating for the 
onychomycosis of the middle finger of the right hand.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.118, DC 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in May 2004 and February 2007:  (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in February 2007, on remand, discussing 
the downstream disability rating and effective date elements 
of the claims and then went back and readjudicated the claims 
in the June 2008 SOC and June 2008 supplemental SOC (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  



Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's and AMC's 
notice letters in May 2004 and February 2007, along with the 
SOCs issued in September 2004 and June 2008 and the SSOC 
issued in June 2008, comply with the Court's holding in 
Vazquez-Flores.  The SOCs informed the veteran of the 
applicable rating criteria, and the February 2007 letter 
states:

As we consider your claim, you may submit evidence 
showing that your arthritis of the left knee with 
history of chondroplasty and partial lateral 
meniscectomy warrants an earlier effective date 
prior to August 5, 2003.  This evidence may be a 
statement from your doctor, containing the physical 
and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit 
statements from other individuals who are able to 
describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

In addition, the letter cited examples of evidence the 
veteran should tell the AMC about or provide that may 
affect how the AMC assigns a disability evaluation, to 
include the following:

? Information about on-going treatment records, 
including VA or other Federal treatment records, 
you have not previously told us about;
? Recent Social Security determinations;
? Statements from employers as to job performance, 
lost time, or other information regarding how your 
Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 until 
retiring in April 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and August 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The January 2004 rating decision denied increased ratings for 
amputation of the right middle fingertip and for residuals of 
tuft fractures of the right ring and little fingers.  In 
addition, the January 2004 decision increased to 10 percent 
the rating for the arthritis in his left knee - retroactively 
effective from August 5, 2003, the date of receipt of his 
claim for a higher rating for this disability.  [Note:  the 
RO mistakenly indicated on the rating sheet that the higher 
rating was only retroactive to November 20, 2003, and another 
record in the file (VA Form 21-8947) shows the veteran did 
not start receiving the payments at the higher 10 percent 
level until December 1, 2003, which also indicates the RO 
used the incorrect effective date of November 20, 2003, since 
payments generally begin the first day of the month following 
entitlement.  See 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.]



In any event, in March 2004 the RO received a notice of 
disagreement (NOD) with the effective date that was assigned 
for the 10 percent rating for the left knee.  
The more recent August 2004 rating decision, also at issue, 
assigned a separate zero percent rating for onychomycosis of 
the right middle finger, and the veteran responded by 
disagreeing with that initial rating.  Since, however, the RO 
had not provided him a statement of the case (SOC) concerning 
these claims, the Board remanded these and the other 
remaining claims to the RO in February 2007 via the Appeals 
Management Center (AMC) for further development and 
consideration.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

On remand, the AMC sent the veteran a SOC concerning these 
claims in June 2008, and he responded - through his 
representative, by filing a substantive appeal (VA Form 9 
equivalent) in August 2008 concerning these claims.  So the 
Board now has jurisdiction to consider them.  38 C.F.R. 
§ 20.200.

Also on remand, the AMC issued a rating decision in April 
2008 clarifying that the effective date assigned for the 10 
percent rating for the left knee disability is indeed August 
5, 2003 (the date of receipt of the claim for an increased 
rating).  

In a June 2008 SSOC, the AMC continued to deny the claims for 
higher, i.e., compensable ratings for the amputation of the 
right middle fingertip and for the residuals of the tuft 
fractures of the right ring and little fingers.


FINDINGS OF FACT

1.  The veteran's formal claim for an increased rating for 
his left knee disability was received on August 5, 2003.

2.  However, within one year prior to the filing of that 
claim, there is a February 4, 2003 VA treatment record on 
file indicating he had degenerative joint disease ("DJD" 
i.e., arthritis) in this knee, which could reasonably be 
construed as an informal claim for an increased rating.

3.  The recent March 2008 VA compensation examination, on 
remand, noted that the amputation of the veteran's right 
middle fingertip involved a partial amputation of the distal 
phalanx of the distal interphalangeal (DIP) joint.  The DIP 
joint range of motion is 5 degrees of extension and 0 degrees 
of flexion.  The proximal interphalangeal (PIP) joint 
extension is to 0 degrees, with 100 degrees of flexion.  The 
metacarpophalangeal (MCP) joint hyperextension is from 0-45 
degrees with flexion of 90 degrees.  There was pain on 
passive/active range of motion and on repetitive use, but 
there is no additional loss of range of motion on repetitive 
use.  There also is no evidence of ankylosis.  As well, there 
is no gap between the thumb pad and the tips of the fingers 
on attempted opposition of thumb to finger and no gap between 
the fingertip and the proximal transverse crease of the palm 
on maximal flexion of the finger.  There is no evidence of 
extension limited by more than 30 degrees, either, as all of 
the joints have extension to 0 degrees.

4.  Range-of-motion testing of the right ring and little 
fingers during that March 2008 VA compensation examination, 
on remand, further indicates the DIP joints of these fingers 
have extension to 0 degrees and flexion to 80 degrees.  The 
PIP joints has extension to 0 degrees and flexion to 100 
degrees.  The MCP joints have hyperextension of 0-45 degrees 
and flexion of 90 degrees.  There is no pain on passive or 
active range of motion or pain on repetitive use of either 
the ring or little finger.  There also is no additional loss 
of range of motion on repetitive use of either finger.  As 
well, there is no evidence of ankylosis of either finger.  X-
rays show old fractures of the distal phalanx of the right 
ringer finger.  

5.  The onychomycosis of the middle finger of the veteran's 
right hand is manifested by nail changes consistent with a 
fungal infection, deformed nail bed.




CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
February 4, 2003, for the 10 percent rating for the arthritis 
of the left knee with history of chondroplasty and partial 
lateral meniscectomy.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2007).

2.  The criteria are not met for a compensable rating for the 
amputation of the right middle fingertip.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71a, DCs 5226, 5229, 5154.

3.  The criteria are not met for a compensable rating for the 
residuals of the tuft fractures of the right ring and little 
fingers.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5227-5299.

4.  The criteria are not met for a compensable rating for the 
onychomycosis of the middle finger of the right hand.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.118, DC 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in May 2004 and February 2007:  (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in February 2007, on remand, discussing 
the downstream disability rating and effective date elements 
of the claims and then went back and readjudicated the claims 
in the June 2008 SOC and June 2008 supplemental SOC (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  



Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's and AMC's 
notice letters in May 2004 and February 2007, along with the 
SOCs issued in September 2004 and June 2008 and the SSOC 
issued in June 2008, comply with the Court's holding in 
Vazquez-Flores.  The SOCs informed the veteran of the 
applicable rating criteria, and the February 2007 letter 
states:

As we consider your claim, you may submit evidence 
showing that your arthritis of the left knee with 
history of chondroplasty and partial lateral 
meniscectomy warrants an earlier effective date 
prior to August 5, 2003.  This evidence may be a 
statement from your doctor, containing the physical 
and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit 
statements from other individuals who are able to 
describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

In addition, the letter cited examples of evidence the 
veteran should tell the AMC about or provide that may 
affect how the AMC assigns a disability evaluation, to 
include the following:

? Information about on-going treatment records, 
including VA or other Federal treatment records, 
you have not previously told us about;
? Recent Social Security determinations;
? Statements from employers as to job performance, 
lost time, or other information regarding how your 
condition(s) affect your ability to work; or 
? Statements discussing your disability symptoms 
from people who have witnessed how they affect you.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations - including, as mentioned, in 
March 2008 on remand, to determine the severity of his 
disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to an Effective Date 
Earlier than August 5, 2003, for the 10 Percent Rating for 
his Left Knee Disability

Governing Statutes and Regulations

Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).



Furthermore, 38 C.F.R. § 3.157(b) provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services, evidence from a private 
physician, or state and other institutions, will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Legal Analysis

As mentioned, the RO increased the rating for the veteran's 
left knee disability from 0 to 10 percent effective 
retroactively from November 20, 2003; however, he did not 
receive any benefits until December 1, 2003, the first day of 
the following month.  The AMC more recently confirmed in an 
April 2008 rating decision, on remand, that the correct 
effective date is actually August 5, 2003, the date of 
receipt of the veteran's claim for increased compensation.  
The AMC issued that rating decision to resolve this apparent 
discrepancy.  The veteran has continued to appeal, alleging 
that he is entitled to an even earlier effective date of May 
1, 1998 - the effective date for his original grant of 
service connection.  

In the preceding June 1998 decision, the RO granted service 
connection for the veteran's left knee disability and 
assigned an initial 0 percent rating retroactively effective 
from May 1, 1998, the date of receipt of his initial claim.  
But he did not file a timely NOD or substantive appeal (VA 
Form 9 or equivalent statement) to appeal that initial 0 
percent rating.  So that earlier June 1998 decision became 
final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  His only recourse in challenging that decision is 
to collaterally attack it by requesting a revision based on 
clear and unmistakable error (CUE).  See 38 C.F.R. § 
3.105(a); see also Rudd v Nicholson, 20 Vet. App. 296, 299 
(2006) (a veteran cannot raise a free-standing claim for an 
earlier effective date in an attempt to overcome the finality 
of a prior decision by the RO).

The veteran has not alleged CUE in that prior 1998 decision, 
and this also is not otherwise indicated by the record on 
appeal.  With regards to his claim for an increased rating 
for his left knee disability, his formal claim for a higher 
level of compensation for this disability was not received by 
the RO until August 5, 2003.  But, as mentioned, in certain 
circumstances VA treatment records may be accepted as an 
informal claim for benefits.  See 38 C.F.R. § 3.157(b)(1).  
If a formal claim is received within one year of the informal 
claim, the date of the informal claim will be considered as 
the date of receipt of the claim.  See 38 C.F.R. § 3.155.  So 
under these provisions, in order to qualify as an informal 
claim that would allow an earlier effective date, there must 
be a record of VA treatment showing entitlement to a higher 
10 percent rating for the left knee disability within one 
year prior to August 5, 2003.

A review of the VA treatment records from August 2002 to 
August 2003 does show reports concerning the veteran's left 
knee within the year prior to filing his formal claim for 
benefits.  There are VA problems lists that include diagnoses 
of pain in the joint involving the lower left leg.  More 
importantly, there is a February 4, 2003 VA treatment report 
showing a diagnosis of "DJD" or degenerative joint disease 
(i.e., arthritis).  According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, when, as here, there is X-ray 
confirmation of arthritis, the veteran is entitled to at 
least the minimum compensable rating of 10 percent.

Hence, the record supports an earlier effective date of 
February 4, 2003 for the 10 percent rating for the left knee 
disability since there were objective indications of 
arthritis in this knee - according to the VA treatment 
record of that same date, within one year prior to the 
veteran filing his formal claim for an increased rating.

Statutes and Regulations for Increased Ratings

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.
Generally, in a claim for an increase in a rating, the most 
recent evidence is given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, a recent Court 
decision held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

III.  Whether the Veteran is Entitled to a Compensable Rating 
for Amputation of the Right Middle Fingertip and for 
Residuals of Tuft Fractures of the Right Ring and Little 
Fingers

The veteran claims that his amputation of the right middle 
fingertip and residuals of tuft fractures of the right ring 
and little fingers warrant compensable ratings.  During his 
October 2006 travel Board hearing, he contended that he has 
pain and numbness in these fingers.

Relevant Statutes and Regulations

The RO rated the amputation of the right (minor) middle 
fingertip under 38 C.F.R. § 4.71a, DC 5154.  DC 5154 provides 
for the evaluation of an amputation of the long finger (minor 
or major), consisting of a 10 percent rating, without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, and a 20 percent rating with metacarpal 
resection (more than one-half the bone lost).

The RO rated the residuals of the tuft fractures of the right 
ring and little fingers under DCs 5227-5299.  Under DC 5227, 
a noncompensable rating is assigned for favorable or 
unfavorable ankylosis of the ring or little finger.

Also relevant in this case, the criteria for evaluating 
ankylosis of individual digits provides for a 10 percent 
disability rating if there is ankylosis of the long finger, 
whether unfavorable or favorable.  A note states that, in 
applying this code, also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, DC 5226.  



Also, DC 5229 provides that a noncompensable rating is 
warranted where there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.  VA 
assigns a 10 percent rating for a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.

Where there exists any limitation of motion of the ring or 
little finger, VA assigns a noncompensable rating. 38 C.F.R. 
§ 4.71a, DC 5230.

Analysis

X-rays taken in October 2003 revealed an old amputation of 
the distal end of the distal phalanx of the middle finger.  
The examiner found no other significant findings related to 
the veteran's right middle finger.

VA furnished a compensation examination in January 2004 to 
determine the severity of the amputation of the right middle 
fingertip.  During the examination, the veteran explained how 
he had sawed off the tips of his index, middle and ring 
fingers.  He noted that his right middle finger took the 
brunt of the blade.  He complained of decreasing grip 
strength and numbness in his fingers.  Objective findings 
indicated a previous injury to the tips of his index, middle 
and ring fingers.  With respect to the middle finger, the 
distal phalanx was shortened and the nail was deformed.  
There was evidence of fungal infection.  The DIP joint did 
not move and was somewhat painful.  Light touch was somewhat 
decreased in the volar side.  There was only half of his 
distal phalanx remaining.  

With respect to his ring finger, the nail bed was deformed 
but there was no evidence of infection.  He had a well-healed 
scar volarly and some decreased light touch.  The DIP joint 
motion of his ring finger was normal.  The motor of the hand 
and light touch were normal.  He also had pulses 2+.  There 
was no other tenderness.  

The examiner diagnosed residuals of sublate injury to the 
right hand.

VA outpatient treatment records from October 2004 to October 
2005 note the veteran complained of pain in his right middle 
finger that was treated with naproxen.

During his October 2006 travel Board hearing, the veteran 
contended that he experiences pain and numbness in the 
fingers of his right hand in the course of his employment.  
He also indicated that he has difficulties in his job because 
of the deformed, irregular nail on his middle finger.

VA furnished the veteran another compensation examination in 
March 2008, on remand, to ascertain the current severity of 
his right middle, ring, and little finger disabilities.  The 
examiner reviewed the veteran's claims file for the pertinent 
medical and other history.  The examiner noted the history of 
trauma to the fingers of this hand.  The examiner also found 
a partial amputation of the distal phalanx of the DIP joint 
of the middle digit.  The veteran complained of pain in the 
fingers of his right hand, except for his thumb.  Objective 
findings found no evidence of ankylosis.  There was no gap 
between the thumb pad and the tips of his fingers 
on attempted opposition of thumb to fingers or a gap between 
his finger and the proximal transverse crease of the hand on 
maximal flexion of the finger.  With respect to his long 
finger, he had DIP joint extension of 0 degrees and flexion 
of 5 degrees, PIP joint extension of 0 degrees and flexion of 
100 degrees and MCP joint hyperextension of 0-45 degrees and 
flexion of 90 degrees.  There was pain on passive/active 
range of motion and on repetitive use.  However, there was no 
additional loss of range of motion on repetitive use.  X-rays 
revealed amputation of the distal end of the distal phalanx 
of the middle finger.  No other significant findings were 
noted.



Range-of-motion testing of the ring and little fingers noted 
identical findings - the ring and little fingers' DIP joints 
had extension of 0 degrees, flexion of 80 degrees.  The PIP 
joints had extension of 0 degrees and flexion of 100 degrees.  
The MCP joints had hyperextension of 0-45 degrees and flexion 
90 of degrees.  There was no pain on passive or active range 
of motion or pain on repetitive use on either the ring or 
little finger.  There also was no additional loss of range of 
motion on repetitive use of either finger.  X-rays revealed 
old fractures of the distal phalanx of the right ringer 
finger.  No other significant findings were noted.

The examiner diagnosed residuals status post injury to the 
right long, ring and little fingers.

With respect to his claim for a compensable rating for the 
amputation of the right middle fingertip, a higher 10 percent 
rating requires amputation of the long finger at the proximal 
interphalangeal joint or proximal thereto.  DC 5154.  
As indicated in the report of the March 2008 VA examination, 
however, the veteran only has a partial amputation of the 
distal phalanx of the DIP joint.  Since his injury did not 
require complete amputation at the PIP joint or proximal 
thereto, the evidence does not warrant a compensable rating 
under DC 5154.

The veteran also does not warrant a compensable rating under 
DC 5226 for unfavorable or favorable ankylosis of the long 
finger as the March 2008 examiner found no evidence of 
ankylosis in any of the digits of the veteran's right hand.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Inasmuch as the veteran has retained some 
measureable range of motion in his fingers, they are not 
immobile, therefore not ankylosed.



Indeed, a compensable rating under DC 5229 would require a 
gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm or with extension 
limited by more than 30 degrees.  However, the March 2008 
examination found no gap between the veteran's fingertip and 
the proximal transverse crease, and he had extension to 0 
degrees for all of the joints in his long finger.  Hence, 
a compensable rating under DC 5229 is not warranted.

In sum, the medical evidence does not support assigning a 
higher (compensable) rating for the veteran's amputation of 
the right middle fingertip.  And since he has not met the 
requirements for a compensable rating at any time since one 
year prior to filing his claim for a higher rating, his 
rating also cannot be "staged" under Hart.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Further, since, for these reasons and bases, the 
preponderance of the evidence is against the claim for a 
compensable rating, there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Even assuming the veteran had ankylosis of the ring or little 
finger under DC 5227, which, again, he does not, this code 
does not provide a compensable rating for unfavorable or 
favorable ankylosis of the ring or little finger.  In any 
event, as expressly noted in the report of his March 2008 
examination, he does not have ankylosis in any of the fingers 
of his right hand.  

In addition, limitation of motion of the ring or little 
finger does not provide a basis for assigning a compensable 
rating under DC 5230.  Even with limitation of motion of the 
ring or little fingers, this only warrants a 0 percent 
rating.  Hence, a 0 percent rating is the maximum rating 
under DC 5230.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim for a compensable rating, there 
is no reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

IV.  Whether the Veteran is Entitled to a Compensable Rating 
for Onychomycosis of the Right Middle Finger

The veteran claims that his onychomycosis of the right middle 
finger warrants a compensable rating.  For the reasons and 
bases discussed below, the Board finds that the evidence does 
not support a compensable rating for this condition.

The RO rated the veteran's fungus condition under a 
diagnostic code that considers impairment resulting from 
dermatophytosis.  38 C.F.R. § 4.118, DC 7813.  According to 
the rating criteria in effect at the time the veteran filed 
his claim, VA rated dermatophytosis by analogy to dermatitis 
or eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  Id.

Under the revised criteria, DC 7806 provides a 10 percent 
evaluation if at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).  The next higher 
rating of 30 percent requires evidence of exposure from 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

VA furnished the veteran a compensation examination for his 
right middle, ring and little finger in January 2004.  When 
examined, the examiner noted that his right middle fingernail 
was deformed and there was evidence of a fungal infection.  
This examiner related his fungal infection to service.  In 
addition, the March 2008 VA examiner found that his nail was 
deformed and that the nail changes were consistent with a 
fungal infection.   The examiner diagnosed onychomycosis of 
the right long finger nail and linked this condition to 
service.

As noted, DC 7813 provides a 10 percent evaluation if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  However, as both 
the January 2004 and March 2008 examiners indicated, the 
veteran's onychomycosis is confined to his right middle 
fingernail so it is less than five percent of the entire body 
and less than five percent of exposed areas.  Hence, the 
veteran's onychomycosis does not warrant a 10 percent rating 
under DC 7813.

Accordingly, the Board has assessed the possibility of a 
greater evaluation pursuant to the criteria under an 
alternate Diagnostic code provision.

The Board has considered an evaluation under DC 7800 wherein 
the respective rating evaluation is assigned for a 
disfiguring scar of the head, face or neck.  However, as the 
veteran's scar is not located on his head, face or neck, a 
rating under this Diagnostic Code would not be appropriate.

Similarly, an evaluation pursuant to DC 7801 is not for 
application as there is no evidence the veteran's scar is 
manifested by a scar other than the head, face, or neck 
exceeding 12 square inches.  DC 7802 is inapplicable as the 
area is too small for a compensable rating under this 
provision.

None of the veteran's examinations indicated that nail fungus 
on his fingernail was painful, superficial or unstable so a 
rating under DC 7803 or 7804 is not applicable either.

Under DC 7805, wherein scars also may be rated on limitation 
of function of the affected part, the Board finds that a 
compensable evaluation pursuant to this Code provision is not 
warranted, as the limitation of motion has been attributed to 
amputation of the right middle fingertip for which he has 
been granted additional service connection.  As such, a 
rating under this provision would not be appropriate as it 
would amount to pyramiding.  See 38 C.F.R. § 4.14 (according 
to the rule against "pyramiding," the evaluation of the same 
manifestation under various diagnoses is to be avoided); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).

Thus, the preponderance of the evidence is against a 
compensable evaluation.  The Board has considered the benefit 
of the doubt rule, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
claim.  So that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 4.3; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55.

V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Despite his claims to the contrary at his 
October 2006 travel Board hearing, the record does not show 
that his amputation of the right middle fingertip, residuals 
of tuft fractures of the ring and little fingers, 
onychomycosis of the right middle finger causes what may be 
considered frequent hospitalization or marked interference 
with employment, meaning above and beyond that contemplated 
by the schedular ratings he has for these conditions and 
residual complications.  In this regard, the March 2008 VA 
examination indicated that the veteran is still employed and 
that he has lost no time from work during the last 12 month 
period due to his service-connected disabilities.  Generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  Consequently, the Board does not 
have to remand this case to the RO for further consideration 
of this issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An earlier effective date of February 4, 2003, is granted for 
the 10 percent rating for the left knee disability, subject 
to the statutes and regulations governing the payment of VA 
compensation.

The claim for a compensable rating for amputation of the 
right middle fingertip is denied.

The claim for a compensable rating for residuals of tuft 
fractures of the right ring and little fingers is denied.

The claim for a compensable rating for onychomycosis of the 
right middle finger is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


